NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4081-18T2

TYRONE BOWENS,

         Plaintiff-Appellant,

v.

PETRONILLA BOWENS,

     Defendant-Respondent.
_____________________________

                   Submitted February 12, 2020 – Decided March 6, 2020

                   Before Judges Haas and Mayer.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Union County,
                   Docket No. FM-20-0090-12.

                   Tyrone Bowens, appellant pro se.

                   Petronilla Bowens, respondent pro se.

PER CURIAM
      Plaintiff Tyrone Bowens appeals from an April 26, 2019 order denying

his post-judgment matrimonial motion to reduce alimony and child support

based on changed circumstances. We affirm.

      Plaintiff and defendant Petronilla Bowens divorced on October 2, 2012.

The parties resolved their disputes in an oral settlement agreement placed on the

record on that date. On March 1, 2013, the family court entered an amended

judgment of divorce reflecting the parties' oral agreement.

      In May 2018, plaintiff filed a motion to reduce his alimony and child

support based on changed circumstances. Plaintiff had been a probation officer

but was suspended from his job in 2017 due to an altercation with a parolee.

Based on that incident, plaintiff realized he would likely be terminated from his

job. Therefore, plaintiff elected to resign his position to preserve his pension.

      Plaintiff's income subsequent to his resignation decreased to half the

salary he earned at the time of the amended judgment of divorce. Plaintiff

claimed he applied for a number of jobs electronically but was unable to find

work except as a commercial bus driver.

      In denying plaintiff's request to modify his support obligations, the judge

concluded plaintiff engaged in "reckless conduct," causing him to lose his

probation officer position. The judge found "[p]laintiff had worked for decades


                                                                          A-4081-18T2
                                        2
in his position and was well aware that an altercation with a parolee could result

in an adverse job action."     Thus, the judge determined plaintiff "acted in

disregard of [the] needs [of his ex-wife and son] when he made the decision that

he did," causing him to resign from his high earning job. Further, the judge

found plaintiff's employment situation "temporary in nature" and that plaintiff

failed to demonstrate reasonable efforts to locate other work.

      On appeal, plaintiff argues the following:

            IN       ADJUDICATING        "CHANGE[D]
            CIRCUMSTANCES" AND A MODIFICATION OF A
            SUPPORT ORDER THE FINDING OF VOLUNTARY
            CONDUCT RESULTING IN A REDUCTION OF
            INCOME SHOULD NOT RESULT IN A DENIAL OF
            AN APPLICATION FOR MODIFICATION OF
            SUPPORT OBLIGATIONS.

      Our scope of review of a Family Part decision is limited. "Whether an

alimony obligation should be modified based upon a claim of changed

circumstances rests within a Family Part judge's sound discretion." Larbig v.

Larbig, 384 N.J. Super. 17, 21 (App. Div. 2006). Similarly, we review an

application to modify a child support obligation for abuse of discretion. See

Pascale v. Pascale, 140 N.J. 583, 594-95 (1995). We will not disturb a Family

Part judge's decision on support obligations "unless it is manifestly

unreasonable, arbitrary, or clearly contrary to reason or other evidence, or the


                                                                         A-4081-18T2
                                        3
result of whim or caprice." Jacoby v. Jacoby, 427 N.J. Super. 109, 116 (App.

Div. 2012) (quoting Foust v. Glaser, 340 N.J. Super. 312, 316 (App. Div. 2001)).

      Alimony and child support "may be revised and altered by the court from

time to time as circumstances may require." N.J.S.A. 2A:34-23. To warrant

such a modification, a party must demonstrate "changed circumstances." Lepis

v. Lepis, 83 N.J. 139, 150-51 (1980).

      After reviewing the record, we affirm substantially for the reasons

expressed by Judge Thomas J. Walsh in his April 26, 2019 order and attached

statement of reasons. Based on the testimony and exhibits introduced at the

testimonial hearing, the judge determined plaintiff failed to demonstrate

changed circumstances warranting a modification of his support obligations.

The judge's statement of reasons is supported by substantial credible evidence

in the record. We discern no abuse of discretion in the denial of plaintiff's

request to modify child support and alimony.

      Affirmed.




                                                                        A-4081-18T2
                                        4